DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hawkes et al (US PG. Pub. 2010/0174552).  Relative to claim 1, Hawkes discloses:  An apparatus (10)(Fig. 1) comprising processing circuitry and at least one memory including computer program code (see Ref. 50, processing circuitry included in computer operations)(Fig. 1)(Para. 0030; 0032), the at least one memory and computer program code configured to, with the processing circuitry, cause the apparatus to at least: 
receive an order (22)(Fig. 1) for a patient (Para. 0024), the order (22) includes at least one medication (Para. 0024); 
provide for retrieval of a patient-specific container (20)(see timely preparation of bags, 20) for the order (Para. 0029; 0026); 
provide for retrieval of the at least one medication (18, 12)(Fig. 1) for the order and placement of the at least one medication (18) in the patient-specific container (20) for the order (22)(medications are assembled into patient specific bags, Para. 0029; 0026); and 
provide for transport of the patient-specific container (20) to a retrieval location (packages, 20, are delivered to LTC, “long term care” center) wherein the patient-specific container is retrieved for transport to the patient (Para. 0029).

Relative to claim 11, the disclosure of Hawkes includes: A method comprising: 
receiving an order (22) for a patient, the order includes at least one medication (Para. 0024); 
providing for retrieval of a patient-specific container (20) for the order (22)(Para. 0029; 0026); 
providing for retrieval of the at least one medication (18, 12) for the order and placement of the at least one medication in the patient-specific container (20) for the order (Para. 0026; 0029); and 
providing for transport of the patient-specific container (20) to a retrieval location (long term care center, LTC) wherein the patient-specific container (20) is retrieved for transport to the patient (Para. 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 12-15, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkes in view of Daniels et al (US Patent No. 7,344,049).  Relative to claims 2-4, and 12-14, Hawkes discloses all claim limitations mentioned above, but does not expressly disclose: 
(2) causing the apparatus to provide for retrieval of the at least one medication for the order and placement of the at least one medication in the patient-specific container for the order comprises causing the apparatus to: identify at least one storage location for each of the at least one medication; advance a robotic retrieval device to the at least one storage location; retrieve the at least one medication; and deposit the at least one medication in the patient-specific container; 
(3) causing the apparatus to retrieve the at least one medication further comprises causing the apparatus to: scan contents of the at least one storage location; identify contents of the at least one storage location; and retrieve the at least one medication from the at least one storage location in response to identified contents of the at least one storage location corresponding to the at least one medication of the order; 
(12) providing for retrieval of the at least one medication for the order and placement of the at least one medication in the patient- specific container for the order comprises: identifying at least one storage location for each of the at least one medication; advancing a robotic retrieval device to the at least one storage location; retrieving the at least one medication; and depositing the at least one medication in the patient-specific container; or
(13) retrieving the at least one medication further comprises: scanning contents of the at least one storage location; identifying contents of the at least one storage location; and retrieving the at least one medication from the at least one storage location in response to identified contents of the at least one storage location corresponding to the at least one medication of the order. 
Daniels teaches: (2) causing the apparatus to provide for retrieval of the at least one medication for the order and placement of the at least one medication in the patient-specific container for the order comprises causing the apparatus to: identify at least one storage location (150)(Fig. 19-29) for each of the at least one medication (Col. 12, lines 41-48; Col. 15, lines 46-48; Col. 15, lines 61-64); advance a robotic retrieval device (70)(Fig. 3) to the at least one storage location (Col. 15, lines 64-67); retrieve the at least one medication (Col. 16, lines 18-30); and deposit the at least one medication (medication from bin) in the patient-specific container (“container”)(medication is dispensed into container, Col. 16, lines 33-45); 
(3) causing the apparatus to retrieve the at least one medication further comprises causing the apparatus to: scan contents of the at least one storage location (Col. 16, lines 7-10); identify contents of the at least one storage location (Col. 16, lines 7-10; Col. 15, lines 45-50); and retrieve the at least one medication from the at least one storage location (150) in response to identified contents of the at least one storage location (150) corresponding to the at least one medication of the order (Col. 15, lines 60-67); 
(12) providing for retrieval of the at least one medication for the order and placement of the at least one medication in the patient- specific container (“container”) for the order comprises: identifying at least one storage location (150) for each of the at least one medication (Col. 12, lines 41-48; Col. 15, lines 46-48; Col. 15, lines 61-64); advancing a robotic retrieval device (70)(Fig. 3) to the at least one storage location (150); retrieving the at least one medication (Col. 15, lines 64-67); and depositing the at least one medication in the patient-specific container (“container”)(Col. 16, lines 33-45); and 
(13) retrieving the at least one medication further comprises: scanning contents of the at least one storage location (150)(Col. 16, lines 7-10; Col. 15, lines 45-50); identifying contents of the at least one storage location (150); and retrieving the at least one medication from the at least one storage location (150) in response to identified contents of the at least one storage location (150) corresponding to the at least one medication of the order (Col. 15, lines 60-67).
Daniels teaches the identifying at least one storage location for each of the at least one medication; advancing a robotic retrieval device to the at least one storage location; retrieving the at least one medication; and depositing the at least one medication in the patient-specific container as mentioned above for the purpose of providing a system and method for dispensing pharmaceuticals that requires less manual labor, is more automated, and increases operation speed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hawkes, with the: identifying at least one storage location for each of the at least one medication; advancing a robotic retrieval device to the at least one storage location; retrieving the medication; and depositing the medication in the patient-specific container described above, as taught in Daniels, for the purpose of providing a system and method for dispensing pharmaceuticals that requires less manual labor, is more automated, and increases operation speed.

Relative to claims 5 and 15, Hawkes in view of Daniels discloses all claim limitations mentioned above, including: selecting a container of a specific size (Col. 7, lines 46-48).
Hawkes in view of Daniels does not expressly disclose: the patient-specific container is selected based on a cumulative size of the order.
Daniels suggests the patient-specific container is selected based on a cumulative size of the order as an obvious matter of design choice. Daniels discloses housing containers of different sizes, which containers are designed to be used to fill medication orders (Col. 7, lines 33-35).  Since the different sized containers are used to fill customer orders, it is obvious to one of ordinary skill that the system selects containers that are the best size to fill an order to reduce waste by minimizing number of containers used for large sized orders, improve overall operating efficiency, and improve the overall customer experience.  See MPEP §2144.01
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hawkes in view of Daniels so that the patient-specific container is selected based on a cumulative size of the order, as an obvious matter of design choice, to reduce waste by minimizing number of containers used for large sized orders, improve overall operating efficiency, and improve the overall customer experience.  

Relative to claims 4 and 14, the disclosure of Hawkes in view of Daniels discloses all claim limitations as mentioned above, but does not expressly disclose: 
the at least one storage location comprises at least one storage location within a tray of a plurality of trays in a vertically stacked arrangement, each tray comprising a plurality of medications, wherein each of a plurality of storage locations within each tray is uniquely identified by a controller, and each uniquely identified location within the tray is associated with a medication received within the respective location.
Daniels suggests the at least one storage location (150) comprises at least one storage location (150) within a tray since the tablet dispensing station (62)(Fig. 2) appears to include vertically arranged shelves (not numbered, see inside of Ref. 62) on which the bins (150) containing medications are held.  Each vertically arranged flat shelf surface, (see each shelf surface that stores a plurality of bins, 150), may be considered a tray, as claimed.  See MPEP §2144.01
Therefore, Daniels teaches the at least one storage location (see various, bins, 150) comprises at least one storage location within a tray (see location of bin, on shelf surface) of a plurality of trays (see plural shelves of Ref. 62)(Fig. 2) in a vertically stacked arrangement (See Fig. 2, Ref. 62), each tray (flat shelf) comprising a plurality of medications (plurality of containers, 150, contain different medicines; Col.12, lines 20-35), each of a plurality of storage locations (see each Ref. 150) within each tray (shelf surface) is uniquely identified by a controller (see bar code label or other indicia; Col. 12, lines 32-35; Col. 15, lines 46-48), and each uniquely identified location (each location of Ref. 150) within the tray (shelf surface) is associated with a medication received within the respective location (Col. 12, lines 40-50), as an obvious matter of design choice since the station (62), since the apparent “shelves” in Ref. 62 may be considered “trays” as claimed. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hawkes in view of Daniels with the storage locations within a tray of a plurality of trays in a vertically stacked arrangement as taught in Daniels, since the tablet dispensing station (62) appears to include flat shelves that support the bins, 150, which shelves may be considered to be trays comprising a plurality of medications as claimed.

Relative to claim 20, Hawkes discloses: A system for dispensing of medication comprising: a user-interface (Para. 0032, see control terminal) configured to receive an order (22) for a patient (Para. 0024; 0032)(Fig. 1), the order (22) includes at least one medication (Para. 0024); retrieving a patient-specific container (20) for the order (22)(Para. 0026); retrieving the at least one medication (12, 18) for the order (22) and place the at least one medication (12, 18) in the patient-specific container (20) for the order (Para. 0026; 0029); and transporting the patient-specific container (20) to a retrieval location (“LTC” facility) where the patient-specific container (20) is retrieved for transport to the patient (Para. 0025).
Hawkes does not expressly disclose: a robot configured to: retrieve a patient-specific container for the order; retrieve the at least one medication for the order and place the at least one medication in the patient-specific container for the order; and transport the patient-specific container to a retrieval location wherein the patient-specific container is retrieved for transport to the patient.
Daniels teaches: a robot (70) configured to: retrieve a patient-specific container (“container”) for the order (Col. 7, lines 47-50; Col. 9,lines 40-43); retrieve the at least one medication for the order and place the at least one medication (“tablets”) in the patient-specific container (“container”) for the order (Col. 16, lines 17-35); and transport the patient-specific container (“container”) to a retrieval location (66)(Fig. 2) wherein the patient-specific container (“container”) is retrieved for transport to the patient (Col. 20, lines 8-18; Col. 19, lines 39-41), for the purpose of providing a system and method for dispensing pharmaceuticals that requires less manual labor, is more automated, and increases operation speed (Col. 1, lines 5-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hawkes with the robot configured to: retrieve a patient-specific container for the order; retrieve the at least one medication for the order, place the at least one medication in the patient-specific container, and transport the patient-specific container, as taught in Daniels, for the purpose of providing a system and method for dispensing pharmaceuticals that requires less manual labor, is more automated, and increases operation speed.

Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkes in view of Wagner (US PG. Pub. 2009/0138122).  Relative to claims 6 and 16, Hawkes discloses all claim limitations mentioned above, but does not expressly disclose: the retrieval location comprises a transport cart.
Wagner teaches: the retrieval location comprises a transport cart (16)(Fig. 1), for the purpose of providing a system and method for controlling the dispensing of pharmaceutical items that can reliably verify the accuracy of medication to be dispensed in a manner that is less time consuming (Para. 0003; 0006-0007).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hawkes so that the retrieval location comprises a transport cart as taught in Wagner, for the purpose of providing a system and method for controlling the dispensing of pharmaceutical items that can reliably verify the accuracy of medication to be dispensed in a manner that is less time consuming.

Claims 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkes in view of Charhut et al (RE37,829).  Relative to claims 9 and 19, Hawkes discloses all claim limitations mentioned above, but does not expressly disclose: 
causing the apparatus to provide for retrieval of a patient-specific container for the order comprises causing the apparatus to: identify a size of a container based on the order; retrieve a container of the identified size; scan an identifier associated with the container; and associate the identifier with the patient to render the container the patient-specific container; or 
providing for retrieval of a patient-specific container for the order comprises: identifying a size of a container based on the order; retrieving a container of the identified size; scanning an identifier associated with the container; and associating the identifier with the patient to render the container the patient- specific container.
Charhut teaches: causing the apparatus to provide for retrieval of a patient-specific container for the order comprises causing the apparatus to: identify a size of a container (“vial”) based on the order (Col. 3, lines 15-19); retrieve a container (“vial”) of the identified size (Col. 3, lines 44-46; Col. 3, lines 55-56); scan an identifier (bar code is included on “label” which is scanned) associated with the container (vial)(Col. 4, lines 3-10; Col. 4, lines 18-24); and associate the identifier (“bar code”) with the patient to render the container the patient-specific container (Col. 4, lines 18-24); and
providing for retrieval of a patient-specific container for the order comprises: identifying a size of a container (“vial”) based on the order (Col. 3, lines 15-19); retrieving a container (“vial”) of the identified size (Col. 3, lines 44-46; Col. 3, lines 55-56); scanning an identifier (“bar code”) associated with the container (“vial”)(Col. 4, lines 3-10; Col. 4, lines 18-24); and associating the identifier (“bar code”) with the patient to render the container the patient- specific container (Col. 4, lines 18-24).
Charhut teaches: the identifying a size of a container based on the order; retrieving a container of the identified size; scanning an identifier associated with the container; and associating the identifier with the patient to render the container the patient-specific container described above, for the purpose of providing a method and apparatus for dispensing prescriptions that is less labor intensive, less costly, reduces errors, and reduces number of pharmacists required (Col. 1, lines 17-43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hawkes with the identifying a size of a container based on the order; retrieving a container of the identified size, as taught in Charhut for the purpose of providing a method and apparatus for dispensing prescriptions that is less labor intensive, less costly, reduces errors, and reduces number of pharmacists required.

Claim 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkes in view of Charhut as applied to claim 9 above, and further in view of Ross et al (US PG. Pub. 8,065,035).  Relative to claim 10, Hawkes in view of Charhut discloses all claim limitations mentioned above, but does not expressly disclose: the apparatus is further caused to track a location of the patient-specific container using the identifier throughout a healthcare facility.
Ross teaches: the apparatus is further caused to track a location of the patient-specific container using the identifier throughout a healthcare facility (Col. 7, lines 35-40; Col. 17, lines 31-35; Col. 17, lines 50-54, labeled medication can travel and be tracked throughout a care facility), for the purpose of providing an improved system and method for drug inventory management and packaging large quantities of drugs, that is more automated, minimizes loss due to theft, and provides accurate tracking of drugs from packaging until delivery to caregiver (Col. 1, lines 20-45; Col. 2, lines 1-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hawkes in view of Charhut with the tracking a location of the patient-specific container using the identifier throughout a healthcare facility as taught in Charhut, for the purpose of providing an improved system and method for drug inventory management and packaging large quantities of drugs, that is more automated, minimizes loss due to theft, and provides accurate tracking of drugs from packaging until delivery to caregiver.

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons For Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
the retrieval location comprises a plurality of doors, each door providing access to a respective area within the staging area, the apparatus is further caused to: provide access via a door of the plurality of doors to the area within the retrieval location containing the patient-specific container in response to identifying a user requesting retrieval of the patient-specific container, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655